Citation Nr: 0511582	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  97-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967, April 1968 to November 1970, and April 1971 to 
March 1974.  He served in the Republic of Vietnam from 
December 1969 to November 1970.  See DD 214 and service 
personnel records.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.  Appeal to the Board was perfected.

The veteran waived his right to a hearing before a Veterans 
Law Judge of the Board.  See VA Form 9.  In September 2003, 
the veteran and his wife testified before the RO Decision 
Review Officer (DRO).  The hearing transcript is of record.  

On another matter, the Board notes that the veteran appears 
to have filed an informal claim seeking service connection 
for hepatitis, high blood pressure, and hypertension, claimed 
as due to exposure to Agent Orange.  See August 2003 
statement.  The record indicates that service connection was 
previously denied for hypertension and cardiovascular 
condition, although the denial apparently was not based 
specifically upon a claim of herbicide exposure.  As no RO 
action with respect to this matter is evidenced in the 
record, it is REFERRED to the RO for appropriate action.    


FINDING OF FACT

The veteran served in Vietnam, but the totality of the 
evidence indicates that he had no combat service, and his 
purported PTSD stressor remains uncorroborated.


CONCLUSION OF LAW

The criteria for service connection for a PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for PTSD

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Essentially, service connection 
requires evidence of: (1) a current disability; (2) some 
injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  Also, service connection may be granted on 
a presumptive basis for psychosis with evidence of 
manifestation thereof to a minimum degree of 10 percent 
within one year after discharge.  38 C.F.R. §§ 3.307, 3.309 
(2004).

Regulations specific to PTSD service connection claims 
require (1) evidence of a PTSD diagnosis in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible evidence that a stressor occurred.  
38 C.F.R. § 3.304(f) (2004).  If the evidence establishes 
engagement in combat against the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
lay testimony alone may establish the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(f) (2004).

The veteran served on active duty in Vietnam from December 
1969 to November 1970.  His military occupational specialty 
(MOS) included work in military vehicle operation and/or 
repair and maintenance.  The veteran received the Army 
Commendation Medal, Expert M16, National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, and the 
Bronze Star.  See Form DD 214; service personnel records.  

Because the service personnel records, including Form DD 214, 
do not show the receipt of combat-specific citations or 
awards indicating individual active combat involvement, the 
RO attempted to obtain from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) records corroborating 
the claimed stressors.  Essentially, as documented in the RO 
hearing transcript and various written statements, the 
veteran's claimed stressors are comprised of three main 
components: (a) sometime between October and December 1970, 
the veteran reportedly saw the dead body of another soldier, 
a switchboard operator, who the veteran later discovered had 
died by suicide; (b) while the veteran himself did not 
personally engage in combat with the enemy, his unit or 
battalion purportedly was under numerous mortar or rocket 
attacks during the course of performing "perimeter guard" 
duties; and (c) knowledge that soldiers had been wounded or 
died (a soldier reportedly was wounded due to a rocket fire 
on a latrine in November 1970; another soldier, who 
reportedly had "taken [the veteran's] place" in a 
helicopter, had died when the helicopter crashed in November 
or December 1970).      

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any favorable evidence.  
Equal weight is not accorded to each piece of evidence in the 
record; every item of evidence does not have the same 
probative value.  The Board is not required to accept an 
uncorroborated account of service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that he was awarded a Purple Heart Medal, Combat Infantryman 
Badge (CIB), or other combat citation will be accepted, in 
the absence of contrary evidence, as conclusive evidence of a 
stressor.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the requirement of  "credible supporting evidence" means 
that "the appellant's [uncorroborated] testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

A determination as to whether the appellant is a combat 
veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statement as to the alleged 
stressor accepted, without corroboration, if he had engaged 
in combat with the enemy.  See Gaines v. West, 11 Vet. App. 
353 (1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) held that: 

"[w]here it is determined, through recognized 
military citations or other supportive 
evidence, that the veteran was engaged in 
combat with the enemy and the claimed 
stressors are related to such combat, [his] 
lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that [his] testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must specifically find that the 
veteran had engaged in combat with the enemy.  See Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the appellant served in or near a 
"combat zone" does not necessarily mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in service personnel records that he participated 
in a particular operation or campaign would not, alone, 
establish that he had combat service because the terms 
"operation" and "campaign" encompass combat and non-combat 
activities.  Id.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
citations or other official records.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Id.  The veteran's assertions of combat service are 
not ignored, but are evaluated along with other evidence.  
Id.  However, again, mere assertion of combat service, alone, 
is insufficient to establish this fact.

For the following reasons, the Board finds that the veteran 
did not engage in combat with the enemy.  He served a part of 
his active duty in Vietnam, and his service awards include 
the Army Commendation Medal, National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and the Bronze 
Star.  None of the service awards noted in DD 214 is 
reflective of active, personal involvement in combat (such as 
CIB), and there is no designation of "V" to indicate any 
such award received was for "Valor" in combat.  For 
instance, the National Defense Service Medal was awarded for 
honorable service between January 1, 1961 and August 14, 
1974.  United States of America Department of Defense Manual 
of Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded for honorable 
service between July 4, 1965 and March 28, 1973, in Vietnam 
or in Thailand, Laos, or Cambodia in direct support of 
operations in Vietnam.  Id. at D-20.  A Vietnam Campaign 
Medal was awarded to all service personnel within the cited 
theater, and it does not rule in, or rule out, combat.  Id. 
at 7-7, September 1996.  As for the Army Commendation Medal, 
this award recognizes support of ground operations in the 
U.S. counterinsurgency effort in Vietnam; however, if no 
"V" device is shown to recognizes participation in combat, 
as is the case here, the receipt of this award is not 
conclusive evidence of combat service.  The Board 
acknowledges the veteran's apparent belief that the Bronze 
Star is a combat service award (see his August 2003 
statement); however, the receipt of a Bronze Star, without a 
"V" device, is not conclusive evidence of combat service.

Further, the veteran's MOS (operating and maintaining 
military vehicles) itself does not indicate combat service, 
although it does not preclude the possibility that the 
veteran could have been in or near a combat zone.  There is 
no indication in the service personnel records or DD 214 that 
he personally was assigned to, or participated in, combat 
duty, although he did receive basic combat training, as shown 
in the service personnel records.  Nonetheless, the fact that 
no 
combat-specific awards were given, in conjunction with the 
veteran's MOS, is probative evidence that he likely did not 
personally engage in combat.  

The Board also has carefully reviewed the veteran's various 
stressor statements, as summarized earlier.  However, these 
statements do not, without more, conclusively prove that he 
personally engaged in combat with the enemy.  For PTSD 
purposes, a stressor must meet two requirements: (1) exposure 
to a "traumatic event" in which a veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
his "response [must have] involved intense fear, 
helplessness, or horror."  See Cohen v. Brown, 10 Vet. App. 
128, 141 (1997) (quoting DSM-IV).  Thus, the law does not 
strictly require that the veteran physically and personally 
engage in direct combat for stressor verification purposes; 
rather, presence in or near a combat zone and trauma 
experienced there - as alleged by the veteran here - could 
support service connection for PTSD depending on the facts of 
the case, provided however, there is sufficient corroboration 
that such incidents were in fact experienced by the veteran.  

Corroboration of such incidents as alleged by a claimant 
involves issues of credibility.  Credibility is an 
adjudicative, as opposed to a medical, determination.  The 
Board has the "authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As more fully 
explained below, the general nature of the stressor 
statement, in combination with "official" evidence 
indicating that combat service is unlikely (i.e., MOS; lack 
of combat citations), tend not to boost the credibility of 
the proffered factual bases to establish a stressor - a 
necessary component for service connection for PTSD.  
Moreover, again, even if the veteran's reports could indicate 
presence in or near a combat zone, the law is clear that 
uncorroborated allegations of proximity to a combat area, 
alone, is insufficient to establish combat service.  
VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(mere presence in a combat zone is not sufficient to 
establish combat service).  

The claimed stressors contain some inconsistencies, and are 
inadequate and marginally credible, in several ways.  First, 
the veteran repeatedly has recounted what apparently was the 
most traumatic experience for him - seeing the dead soldier 
whom he later learned had shot himself.  Yet, the veteran 
does not provide dates more specific than that the incident 
occurred within a several-month period; he identified this 
soldier as "E4 Johnson"; through VA corroboration efforts, 
it was later discovered that two soldiers named "Johnson" 
had died, but not within the time period stated by the 
veteran, and neither of these soldiers was reported to have 
been in the veteran's unit or battalion.  See May 2000 
USASCURR report and attachments, including Army casualty 
records.  Further, as documented in a November 2000 RO Report 
of Contact with the veteran, the veteran reportedly stated 
that the soldier was his friend, yet he could not recall the 
soldier's first name; in fact, he said the last name might 
not be "Johnson," but could be "Caruthers."  

Later, the veteran submitted numerous photographs of soldiers 
taken in Vietnam.  On the back of one photograph, he wrote 
that "Brown" is the name of the soldier who shot himself, 
but stated that he still could not recall his first name.  
Another request for verification resulted in a March 2003 
USASCRUR response that a soldier named "Brown" died a 
"non-hostile death" and that this soldier was assigned to 
the same Signal Battalion to which the veteran belonged.       

The fact that the death of the soldier (that is, soldier 
eventually identified by the veteran as "Brown"), as well 
as how death occurred, was corroborated does tend to favor 
the veteran's position somewhat.  However, the Board 
considers the entire record, and in particular, lack of 
verification of other aspects of the claimed stressors, the 
MOS, lack of award of combat-specific awards, the generalized 
and often inconsistent nature of the veteran's stressor 
statements, lack of evidence that the veteran himself was 
injured or feared injury to his person or that he himself 
hurt others, and finds that these factors collectively 
outweigh the one factor (verification of soldier's suicide) 
favoring the veteran.  Furthermore, importantly, with respect 
to the suicide, the record includes evidence of extensive 
verification efforts as conducted by the RO.  The result of 
these efforts includes the U.S. Army Criminal Investigation 
Command's report and attachments, which include a detailed 
death investigation report and witness statements.  Nowhere 
in these documents is the veteran's name shown.  This 
directly conflicts with the key basis of the veteran's claim 
of trauma, at least with respect to this aspect of the 
various claimed stressors, which is that he himself witnessed 
the dead body.  In his testimony in September 2003, he 
described finding the body lying under a tree, and reporting 
his finding to a First Sergeant.  His testimony is entirely 
contradicted by the description of how the body was found 
that is contained in the U.S. Army Criminal Investigation 
Command's report.         

In addition, the veteran's report about the helicopter crash 
resulting in another serviceman's death was not verified - 
USASCRUR determined that no helicopter crash was documented 
for the time period given by the veteran; a rocket attack 
involving light damage to a helicopter is documented, but 
this occurred before the time period given by the veteran and 
no casualty was reported.      

Furthermore, the veteran's allegations are inconsistent, as 
he reported to a VA medical examiner in 1996, shortly after 
the filing of his service connection claim, that the soldier 
who had killed himself was a "buddy" and that he was 
significantly traumatized when he saw him shoot himself in 
the mouth.  Later, the veteran indicated that he saw the dead 
body, and did not witness the suicide.  He also told the 
medical examiner in 1996 that his friends died - which 
understandably would be traumatic - yet he does not name the 
friends or provide other relevant details about the 
casualties.  

Also, the stressor statements are, as a whole, general, and 
do not provide specific dates or descriptions of traumatic 
incidents that could be used for meaningful corroboration 
purposes.  Notably, the veteran repeatedly has said that he 
feels significant survival guilt because another serviceman 
who "took his place" in the helicopter had died in a crash; 
however, he cannot recall more specific date of the crash or 
other details about this incident.     

Moreover, while the veteran states that he was in the 
vicinity of rocket and mortar attacks, again, he does not 
adequately describe in greater detail when they occurred, who 
was injured, and perhaps most importantly, how they 
traumatized him such that his response involved "intense 
fear, helplessness, and horror."  See Cohen v. Brown, 10 
Vet. App. 128, 141 (1997) (quoting DSM-IV).  Such generalized 
descriptions do not lend themselves to meaningful 
corroboration efforts.  Moreover, apparently, the veteran 
himself was not directly under enemy fire, given that there 
is no description anywhere in the record as to what 
specifically made him fear for his own life or respond to the 
events with "intense fear, helplessness, or horror."  Nor 
does the record show he himself sustained any personal 
physical injury in Vietnam, or that he himself killed or 
wounded others.

In this connection, the Board notes that in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court reversed a Board 
denial of service connection for PTSD on the basis of an 
unconfirmed stressor.  In Pentecost, the Court said that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's personal involvement, 
is unnecessary.  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, in Pentecost, the claimant submitted 
independent evidence that his unit was in fact under rocket 
attack.  The facts here are distinguishable because the 
veteran has submitted no such specific evidence of mortar or 
rocket attacks (that is, evidence other than his own, general 
description of such incidents that have not been adequately 
verified).  Indeed, as noted elsewhere in this decision, VA 
specifically asked him to provide more detailed information 
sufficient for corroboration and assisted him by obtaining 
his service medical and personnel records, which do not 
adequately confirm his allegations.    

In light of the foregoing, although the evidence shows active 
duty in Vietnam, and that the veteran likely was in or near a 
combat zone, it does not sufficiently support a conclusion 
that he personally engaged in combat, and the provisions of 
38 U.S.C.A. § 1154(b) do not apply.  There must be credible 
supporting evidence that the alleged stressor actually 
occurred to warrant service connection.  See Cohen v. Brown, 
10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 
395).  

As set forth above, the crux of this claim is the lack of 
evidence of a verified stressor.  Nonetheless, for the sake 
of completeness, the Board notes that nowhere in the service 
medical records is there documented complaint of psychiatric 
problems or combat stress.  As for post-service medical 
evidence, the veteran has been treated for psychiatric 
problems, which include diagnosed PTSD.  See VA medical 
records showing a diagnosis in 1996.  However, the PTSD 
diagnosis apparently was based, at least in part, upon 
uncorroborated history of combat stress.  In fact, as 
indicated in a November 1996 VA PTSD examination report, the 
diagnosis was based in part upon an unverified "fact" - 
that is, that the veteran personally witnesses his "buddy" 
shoot himself in the mouth.  At the RO hearing, the veteran 
affirmatively denied witnessing this incident.  See also T.G. 
Perrine's (MSW, LCSW) November 2002 report, which explicitly 
provided for a diagnosis of PTSD assuming "combat 
experiences" that include "[s]eeing friends killed and 
wounded and firing and killing the enemy," which have not 
been verified.           

The law provides: "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board cannot 
accept the diagnosis of PTSD here because the preponderance 
of the evidence is against a finding that the veteran had 
combat service, and the record does not otherwise contain 
independent evidence confirming his account of stressors.  
Thus, a key element of the claim based on direct-causation 
basis (see 38 C.F.R. § 3.304(f)) is missing.  Further, there 
is no medical evidence of diagnosed psychiatric illness dated 
within one year after discharge, precluding presumptive 
service connection for a psychiatric disorder generally (as 
opposed to PTSD specifically).  See in particular April 1975 
report of medical examination conducted for Army Reserves 
service, which indicates normal clinical results for 
psychiatric illness.    

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004). 

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (20 
04); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a July 2003 
letter, after a substantial amount of claim development had 
taken place, the RO notified the veteran that the key missing 
evidence in the claim is stressor corroboration evidence.  
The letter explained the basic elements of a service 
connection claim, and informed the veteran that the RO would 
assist him by obtaining other relevant evidence, including 
medical records and records in the custody of federal 
government agencies, if he provided sufficient information to 
enable RO to do so, and by scheduling a medical examination 
if warranted.  It advised the veteran that he could submit 
such evidence himself, and that he ultimately bears the 
responsibility for substantiating his claim.  

Again, substantial claim development already had taken place 
by July 2003 - the veteran had testified at the RO hearing; 
Social Security Administration (SSA) records and VA medical 
records documenting a PTSD diagnosis were obtained; multiple 
USASCRUR requests had been made; the veteran's service 
medical and personnel records were obtained; and PTSD 
examination was conducted.  As such, the key missing evidence 
was an adequately corroborated stressor, and the veteran had 
been notified that this was the case numerous times, through 
the Statement of the Case (SOC), several Supplemental SOCs 
(SSOCs), VCAA letter, and telephone contact (as documented in 
Report of Contact).  Moreover, it is noted that the DRO 
specifically advised the veteran that because a PTSD 
diagnosis is of record, the most important evidentiary gap in 
the claim is the unverified stressor.  See RO hearing 
transcript.  

Given the above, there is no doubt that the veteran and his 
representative knew what is preventing a favorable resolution 
of the claim, and that specific, detailed information to 
enable meaningful and adequate stressor corroboration efforts 
was due, or that they could submit corroboration evidence on 
their own.  Further, they were given adequate notice of the 
other elements of a service connection claim, and the 
veteran's and VA's respective claim development 
responsibilities.  Moreover, in December 2004, the RO sent 
the veteran another VCAA letter substantially similar to the 
July 2003 letter.        

As for the fourth element, the Board acknowledges that the RO 
did not explicitly and literally ask the veteran to send any 
evidence in his possession pertinent to the claim.  This 
failure did not prejudice the veteran's claim.  As amply 
discussed above, the crux of this claim is whether the 
veteran has shown combat service and whether the stressor is 
corroborated if combat service is not shown.  Clearly, the 
veteran understood that the RO's repeated requests for 
detailed stressor information and ongoing stressor 
verification efforts, as well as the DRO's statements at the 
hearing, means that a key prerequisite has not been shown, 
and he did submit numerous statements concerning the stressor 
indicating his understanding of what is missing.  And, the 
June 2004 DRO SSOC and January 2005 SSOC set forth 38 C.F.R. 
§ 3.159 (2004), which includes a provision that VA must 
inquire whether the veteran has any pertinent evidence.  
Under the circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  
 
It also is noted that full VCAA notice arguably was achieved 
through a combination of items, including letter(s) and 
SSOCs.  The law basically requires that a valid VCAA notice 
include the key elements outlined above; it does not mandate 
a single letter that accomplishes the requisite notice.  
Here, the Board has determined that the key elements of a 
valid VCAA notice have been communicated to the veteran, and 
any technical failure to send a single, complete notice to 
him was, at most, harmless error.  See, e.g., 38 C.F.R. § 
20.1102 (2004).  Moreover, the fact that VCAA notice was not 
given until fairly recently did not materially prejudice the 
veteran.  This appeal had been pending years before enactment 
of VCAA; after the law was enacted, appropriate notice was 
given.  The Court acknowledged in Pelegrini at p. 120 that 
where, as here, 38 U.S.C.A. § 5103(a) notice was not mandated 
at the time of the initial RO denial, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  This was provided here.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal agency 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on the 
claim.  Here, the RO obtained the veteran's service 
medical/personnel records, VA medical records, RO hearing 
testimony, the veteran's written statements, and SSA records, 
and associated them with the claims folder.  It contacted 
USASCRUR and attempted to verify the stressor information 
given by the veteran, more than once.  The veteran was given 
an appropriate PTSD examination.  Again, he had notice of the 
unfavorable status of his claim, but did not submit more 
detailed stressor information to enable adequate 
corroboration.  He bears the responsibility to do so under 
38 C.F.R. § 3.159(c)(2)(i) (2004), and is ultimately 
responsible for substantiating his claim.  Under the 
circumstances, the Board finds that VA has complied with its 
duty-to-assist obligations, and further development is 
unlikely to add more relevant evidence or information.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


